DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Status
Claims 1-9 are pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first openable vessel within the container” of claim 1; “a second openable vessel within the container” of claim 5; and “the vapochromic sensor is within the second vessel” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specifically, the drawings are unclear as to how Figure 1 depicts the first and second openable vessel.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein the vapochromic sensor is within the second vessel" in line 3.  Examiner notes that “the vapochromic sensor is within the container” as recited in claim 1.  Thus, the limitation is unclear as to where the vapochromic sensor is located.  Specifically, is the vapochromic sensor placed within the second vessel or the container?  Is there more than one vapochromic sensor within the apparatus to be placed in both the second vessel and the container?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinton et al (US 6391262 B1; hereinafter “Brinton”). 
Regarding claim 1, Brinton teaches an apparatus comprising: 
a container (Brinton; col 7, line 4; Fig. 1, 4; container 1); 
a first openable vessel within the container (Brinton; col 4, lines 35-36; Fig. 4; test kit with cover removed); 
an analyte within the first vessel (Brinton; col 5, line 56; sample 5); and 
a vapochromic sensor within the container (Brinton; col 7, lines 18-19; reactant mass 4 is placed in the container); wherein the vapochromic sensor changes color on contact with a vapor of the analyte (Brinton; col 1, lines 17-19; first reactant mass, that exhibits a color change in the presence of varying quantities of ammonia).
Regarding claim 2, Brinton teaches the apparatus of claim 1, wherein the analyte is ammonium hydroxide (Brinton; col 2, lines 5-15; equation for ammonia gas; examiner notes that the equation teaches ammonia in water which is ammonium hydroxide as evidenced in “other references cited” down below). 
Regarding claim 3, Brinton teaches the apparatus of claim 1, wherein the vapochromic sensor comprises bromocresol green or phenol red (Brinton; col 5, line 28; One color change substance is bromocresol green).
Regarding claim 4, Brinton teaches the apparatus of claim 1; wherein the vapochromic sensor comprises a pH indicator dye (Brinton; col 3, line 12-13; reactant mass comprising an acidic pH reactant material); and wherein the analyte has a pH that changes the color of the dye (Brinton; col 3, line 30-35; color change indicator material comprises a first substance undergoing a color change in the pH range from about 3 to about 6… whereby said material has a range of colors from yellow to blue, depending on the pH).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brinton in view of Ahmad et al (US 20160245797 A1; hereinafter “Ahmad”). 
Regarding claim 5, Brinton teaches the apparatus of claim 1, with the container. 
Brinton does not teach the apparatus further comprising: a second openable vessel within the container; wherein the vapochromic sensor is within the second vessel.
However, Ahmad teaches an analogous art of apparatus for determining the concentration of an analyte (Ahmad; Abstract) comprising a container (Ahmad; para [202]; Fig. 1; base unit 0100), a second openable vessel within the container (Ahmad; para [220]; the base unit and disposable kits…30 disposable cartridges and 30 breath bags); wherein the vapochromic sensor is within the second vessel (Ahmad; Fig. 3A, 3B).  It would have been obvious to one of ordinary skill in the art by the effective filing date to modify the apparatus of Brinton to comprise a second openable vessel as taught by Ahmad, because Ahmad teaches that the bags are disposable and clean to prevent contamination (Ahmad; para [234 245]). 
Regarding claim 6, Brinton teaches the apparatus of claim 1. 
Brinton does not teach the apparatus further comprising: one or more additional openable vessels, each containing a compound.
However, Ahmad teaches an analogous art of apparatus for determining the concentration of an analyte (Ahmad; Abstract) comprising a container (Ahmad; para [202]; Fig. 1; base unit 0100) further comprising one or more additional openable vessels (Ahmad; para [220]; the base unit and disposable kits…30 disposable cartridges and 30 breath bags), each containing a compound (Ahmad; para [195]; Table 1; volatile organic compound identified in the breath).  It would have been obvious to one of ordinary skill in the art by the effective filing date to modify the apparatus of Brinton to comprise one or more additional openable vessels each containing a compound as taught by Ahmad, because Ahmad teaches that the bags are disposable and clean to prevent contamination (Ahmad; para [234 245]). 
Regarding claim 7, modified Brinton teaches the apparatus of claim 6 (the apparatus of Brinton is modified to comprise additional openable vessels containing the compound), wherein at least one the compounds has a volatility that is less than or equal to the volatility of the analyte (Ahmad; Table 1).  Examiner notes that the table list analytes that have volatility less than or equal to the analyte, ammonia, in claim 1.
Regarding claim 8, modified Brinton teaches the apparatus of claim 6 (the apparatus of Brinton is modified to comprise additional openable vessels containing the compound), wherein at least one of the compounds is a canine scent training aid (Ahmad; Table 1).  Examiner notes that the table list analytes that can be used for canine scent training aid such as ethanol or cannabis.
Regarding claim 9, modified Brinton teaches a method comprising: observing a color change in the vapochromic sensor (Brinton; col 1, lines 17-19; first reactant mass, that exhibits a color change in the presence of varying quantities of ammonia) of claim 6 (the apparatus of Brinton is modified to comprise additional openable vessels containing the compound); and disposing of the additional vessels (Ahmad; para [220]; the base unit and disposable kits).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796